DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 25-37 are pending in the instant invention.  According to the Amendments to the Claims, filed December 22, 2020, claims 25-37 were amended and claims 1-24 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/177,108, filed October 31, 2018 and now US 10,722,481, which is a Continuation (CON) of abandoned US Application No. 15/567,334, filed October 17, 2017, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2016/058909, filed April 21, 2016, which claims priority under 35 U.S.C. § 119(a-d) to NO 20150514, filed April 28, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 25-28, drawn to a method for treating non-alcoholic steatohepatitis in a subject, comprising administering… 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid, shown to the right above; (2) claims 29-33, drawn to a method for reducing hepatic steatosis in a subject in need thereof, comprising administering… 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)-oxy)butanoic acid, shown to the right above; and (3) claims 34-37, drawn to a method of reducing hepatic inflammation in a subject in need thereof, comprising administering… 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on June 29, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 22, 2020.
	Thus, a second Office action and prosecution on the merits of claims 25-37 is contained within.

Status of Claim Rejections - 35 U.S.C. § 103

	The inventor’s or joint inventor’s arguments, on pages 6-10 of the Remarks, filed December 22, 2020, with respect to claims 25-37, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 25-37, made in the Non-Final Rejection, mailed on June 29, 2020, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that neither Hovland, nor Lam, either alone or in combination, provides any guidance or motivation to arrive at the instantly recited methods.  Similarly, the inventor or joint inventor further argues that neither Hovland, nor Lam, either alone or in combination, renders the instantly recited methods obvious.

	In response to the inventor’s or joint inventor’s argument that neither Hovland, nor Lam, either alone or in combination, provides any guidance or motivation to arrive at the instantly recited methods, the examiner respectfully disagrees, since MPEP § 2144-I states that [T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  {See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993)}.
	Likewise, the inventor or joint inventor should further note that the examiner recognizes that [O]bviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  {See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)}.
	Next, the inventor or joint inventor should further note that (1) in the genus disclosure, Hovland teaches that 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid is useful for the treatment of non-alcoholic fatty liver disease (NAFLD) {for the prevention and/or treatment of non-alcoholic fatty liver disease (NAFLD), see Additionally, the present disclosure relates to the use of a lipid compound according to formula (I) for use in:… the treatment and/or the prevention of a fatty liver disease, e.g. non-alcoholic fatty liver disease (NAFLD) [p. 4, ¶[0049]-¶[0059]]}, that (2) Lam teaches that patients with non-alcoholic fatty liver disease (NAFLD) and patients with non-alcoholic steatohepatitis (NASH) are alternatively treatable [for treatment of NAFLD and NASH, see Treatment of NAFLD should therefore be directed towards patients with established NASH (Abstract)], and that (3) the instant specification teaches that non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH) are frequently used interchangeably (p. 2, lines 24-26), respectively.
	Then, in response to the inventor’s or joint inventor’s argument that neither Hovland, nor Lam, either alone or in combination, renders the instantly recited methods obvious, the examiner further respectfully disagrees, since [T]he fact that the inventor or joint inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  {See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)}.
	Moreover, the inventor or joint inventor should further note that [A] prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.  {See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967); and In re Peterson, 65 USPQ2d 1379 (Fed. Cir. 2003)}.
	Now, the inventor or joint inventor should further note that if reliance on unexpected or unforeseen results is intended, attention is invited to MPEP § 716.  Absent clear, convincing, side-by-side, date-demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.

	Furthermore, the inventor or joint inventor should also note that since arguments of counsel cannot take the place of factually supported objective evidence in the record, [A]n assertion of what seems to follow from common experience, which is merely deemed as attorney argument, is not the kind of factual evidence that is required to rebut a prima facie case of obviousness.  {See In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)}.
	Also, the inventor or joint inventor should further note that rebuttal evidence may be appropriately submitted by way of an affidavit or declaration under 37 CFR 1.132.
	As a result of the Amendments to the Claims, filed December 22, 2020, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on June 29, 2020, is included below, in the section entitled New Claim Rejections - 35 U.S.C. § 103.

New Claim Objections

	Claim 34 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for reducing hepatic inflammation in a subject having non-alcoholic steatohepatitis, comprising administering to the subject in need thereof a pharmaceutically effective amount of 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.


New Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 25-37 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hovland, et al. in US 2012/0122940, in view of Lam, et al. in Therapeutic Advances in Gastroenterology, 3(2), 2010, 121-137.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a method for treating non-alcoholic steatohepatitis (NASH) in a subject… comprising administering… 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)-oxy)butanoic acid, shown to the left above.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Hovland, et al. (US 2012/0122940), as cited in the Non-Final Rejection, mailed on June 29, 2020, teaches 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the formula (I), shown to the right above, as a medicament {p. 8, ¶[0123; and p. 17, ¶[0208]-¶[0209], Example 2}.  Furthermore, in the genus disclosure, Hovland teaches that 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the formula (I) is useful for the treatment of non-alcoholic fatty liver disease (NAFLD) {for the prevention and/or treatment of non-alcoholic fatty liver disease (NAFLD), see Additionally, the present disclosure relates to the use of a lipid compound according to formula (I) for use in:… the treatment and/or the prevention of a fatty liver disease, e.g. non-alcoholic fatty liver disease (NAFLD) [p. 4, ¶[0049]-¶[0059]]}.
	Lam, et al. [Therapeutic Advances in Gastroenterology, 3(2), 2010], as cited in the Non-Final Rejection, mailed on June 29, 2020, teaches that patients with non-alcoholic fatty liver disease (NAFLD) and patients with non-alcoholic steatohepatitis (NASH) are alternatively treatable [for treatment of NAFLD and NASH, see Treatment of NAFLD should therefore be directed towards patients with established NASH (Abstract)].
	The instant specification teaches that non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH) are frequently used interchangeably [p. 2, lines 24-26].
	The only difference between the instantly recited 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid and Hovland’s 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the formula (I) is the instantly recited 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid is administered within a method of treating non-alcoholic steatohepatitis (NASH) in a subject, whereas Hovland’s 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the formula (I) is not.
	The inventor or joint inventor should note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Similarly, the inventor or joint inventor should further note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Likewise, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Next, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Then, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [W]here general conditions of a claim are disclosed 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  {See In re Aller, Lacey and Hall, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)}.
	Furthermore, the inventor or joint inventor should also note that [M]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  {See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); and MPEP § 2145}.
	Also, the inventor or joint inventor should further note that [G]ranting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  {See In re Wiseman, 596 F.2d 1022, 201 USPQ 661 (CCPA 1979); In re Baxter Travenol Labs, 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); and MPEP § 2145}.
	Consequently, since: a) Hovland teaches 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the formula (I) identical to the instantly recited 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid, which is useful for the treatment of non-alcoholic fatty liver disease (NAFLD); b) Lam teaches that patients with non-alcoholic fatty liver disease (NAFLD) and patients with non-alcoholic steatohepatitis (NASH) are alternatively treatable; c) the instant specification teaches that non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH) are frequently used interchangeably; d) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness; e) the courts have further recognized that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer; f) the courts have further recognized that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable; g) the courts have further recognized that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated; h) the courts have further recognized that [I]f the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present; i) the courts have further recognized that [W]here general conditions of a claim are disclosed 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
in
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation; j) the courts have further recognized that [M]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention; and k) the courts have further recognized that [G]ranting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art, one having ordinary skill in the art, at the time this invention was made, would have been motivated to combine the teachings of Hovland and Lam and administer Hovland’s 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the formula (I) in an alternatively usable method for treating non-alcoholic steatohepatitis in a subject, with a reasonable expectation of methodical success, rendering claims 25-37 obvious.
	Finally, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 22, 2020, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624